Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
	This action is in response to application filed on 10/13/2021.
	Claims 1-15 & 21-25 have been examined and are pending with this action. 
Response to Arguments
Applicant’s arguments regarding newly added limitation in the claim in the remarks filed on 10/13/2021 have been fully considered but is moot based on new grounds of rejections. The reasons set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 & 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Averhart et al (US Pub # 2019/0278297) in view of Caushi et al (US Pub # 2018/0024826) and in further view of Skaaksrud et al (US Pub # 2015/0347959).
As per claim 1, Averhart discloses a system for providing services to vehicles (Averhart: [0050 & fig 1]: “The GNSS receiver 22 can also provide navigation and other position-related services to the vehicle operator using this GNSS information, as well as map information stored locally at the vehicle and updated periodically by the remote server facility 80,  ”) comprising: 
one or more processors and a memory communicably coupled to the one or more processors and storing: a connection module including instructions that when executed by the one or more processors (Averhart: [0051 & fig 1]: “GNSS receiver 22 can include at least one processor and memory, including a non-transitory computer readable memory storing instructions (software) that are accessible by the processor for carrying out the processing performed by the receiver 22 ”) cause the one or more processors to: 
send a request for a regional server directory to a directory server from a vehicle, wherein the request includes a location of the vehicle (Averhart: [0057 & fig 1]: “as the vehicle enters different locations or regions, the vehicle can send a localized geographical vehicle feature map request informing the vehicle backend services facility 80 of the vehicle's location (e.g., obtained via use of GNSS receiver 22) and/or route.”);
in response to the request, receive the regional server directory from the directory server by the vehicle, wherein the regional server directory is associated with a geographic region that includes the location of the vehicle, wherein the regional server directory identifies a plurality of regional servers associated with the geographic region, and further wherein each of the plurality of regional servers is associated with one or more services  (Averhart: [0057 & fig 1]: “In response to receiving localized geographical vehicle feature map request (including the vehicle's new location or route), the servers 82 can query databases 84 for the corresponding geographical map information, such as localized geographical vehicle feature map for the area corresponding to the vehicle's location. The servers 82 can then send this information to the vehicle in the form of a localized geographical vehicle feature map response.” ) and 
Averhart doesn’t explicitly teaches the regional server.

request the specific service associated with the specific regional server (Caushi: [0031 & fig 1]: “the web servers 218 may be configured to receive the update requests for available software updates 220 from vehicles 102. In an example, the regional software delivery networks 204 may be intended to serve the software updates 220 to vehicles 102 in the same region 210 as the regional software delivery network 204”);  and 
receive information associated with the specific service from the specific regional server (Caushi: [0035 & fig 1]: “For instance, responsive to an update request, the region receiver 222 may be configured to identify the current region identifier 230 corresponding to the VIN of the vehicle 102 sending the request, such as the current region identifier 230 received from the same vehicle 102 during a prior data exchange.”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Averhart in view of Caushi to figure out the regional server associated with vehicle.  One would be motivated to do so because this technique advantageously allow to determine which of the regional software delivery networks is to be used by the vehicle requesting the software updates. (Caushi: [0036]).  
Modified Averhart doesn’t explicitly teaches using the regional server directory, a specific regional server,from the plurality of regional servers, that provides a specific service.
determine, using the regional server directory, a specific regional server,from the plurality of regional servers, that provides a specific service (Skaaksrud: [0245, 0805, 0815 & fig 91]: “In some regional deployments, an exemplary server may include servers dedicated for specific geographic regions as information collected within different regions may include and be subject to different regulatory controls and requirements implemented on respective regional servers & distributed server (e.g., separate servers for separate server related tasks), a hierarchical server (e.g., a server implemented with multiple levels where information may be maintained at different levels and tasks performed at different levels depending on implementation), or a server farm that logically allows multiple distinct components to function as one server computing platform device from the perspective of a client device (e.g., devices 200, 205 or master node 110a) & Home Delivery (e.g., via a message to a previously designed courier vehicle 9145 for that pickup entity) to let it know that it no longer needs to perform pickup services at node-enabled logistics receptacle 9100. ”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Averhart in view of Skaaksrud to figure out the regional server associated with vehicle.  One would be motivated to do so because this technique advantageously allow to track item (Skaaksrud: [0002]).
Claim 8 and 21 are rejected based on claim 1 rejection.
As per claim 2, Averhart/Caushi/Skaaksrud discloses the system of claim 1, wherein the one or more services include one or more of a traffic service, a public announcement service, a vehicle speed service, a weather service, a traffic light service, and an accident service. (Averhart: [036 & 0044 & fig 1]: “The master geographical vehicle feature map may be maintained at a remote server by an original equipment manufacturer (or third-party associate) and can include geographical and roadway map data for all or most areas in which vehicle backend and/or navigational services are provided, such as all of the United States and other countries in which these services are supported & Remote server facility 80 may be designed to provide the vehicle electronics 20 with a number of different system back-end functions through use of one or more electronic servers and, in many cases, may be a vehicle backend services facility that provides vehicle-related backend functionality. The remote server facility 80 includes servers ( vehicle backend services servers) 82 and databases 84, which may be stored on a plurality of memory devices..” )As per claim 3, Averhart/Caushi/Skaaksrud discloses the system of claim 1, wherein the request for the regional server directory includes authentication information that can be used by the directory server to authenticate the vehicle (Averhart: [0046 & fig 1]: “One or more databases at the remote facility can store account information such as vehicle services subscriber authentication information, vehicle identifiers, vehicle transactional information, geographical coordinates of the vehicle, and other vehicle information.” ).As per claim 4, Averhart/Caushi/Skaaksrud discloses the system of claim 1, wherein the regional server directory further identifies one or more other vehicles associated with the geographic region, wherein each of the one or more other vehicles is associated with one or more services (Averhart: [0046 & fig 1]: “One or more databases at the remote facility can store account information such as vehicle services subscriber authentication information, vehicle identifiers, vehicle transactional information, geographical coordinates of the vehicle, and other vehicle information.” ).As per claim 5, Averhart/Caushi/Skaaksrud discloses the system of claim 4, wherein the service module further includes instructions that when executed by the one or more processors cause the one or more processors to: 
request a service of the one or more services associated with a selected other vehicle of the one or more other vehicles identified by the regional server directory by the vehicle (Averhart: [0046 & fig 1]: “the vehicle feature data can include information concerning multiple vehicle features. Additionally, each of these vehicle features can be identified by a vehicle feature identifier or other information that can uniquely identify the vehicle feature. And, in some embodiments, the vehicle feature data can include more information than simply whether a particular vehicle feature is enabled or not.” ). and 
receive information associated with the requested service from the selected other vehicle by the vehicle (Averhart: [0076 & fig 1]: “receiving an indication of updated map data, updating the master geographical vehicle feature map using the updated map data, receiving a localized geographical vehicle feature map request, and sending a localized geographical vehicle feature map response.” )As per claim 6, Averhart/Caushi/Skaaksrud discloses the system of claim 5, wherein instructions to request the service of the one or more services associated with the selected other vehicle comprises instructions to request the service using a networking connection between the vehicle and the selected other vehicle  (Caushi: [0048 & fig 1]: “the instruction creator 224 may generate the instructions 216 including the network locations for region-specific update files served by the web servers 218 of the regional software delivery network 204 to the vehicles 102 being associated with the current region identifier 230 defining the region 210 where the vehicle 102 is now located.”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Averhart in view of Caushi to figure out the regional server associated with vehicle.  One would be motivated to do so because this technique advantageously allow to determine which of the regional software delivery networks is to be used by the vehicle requesting the software updates. (Caushi: [0036]).  
As per claim 15, Averhart/Caushi/Skaaksrud discloses the system of claim 8, wherein the request is sent using a mobile device associated with a driver of a vehicle  (Averhart: [0027 fig 1]: “FIG. 1 is a block diagram depicting an embodiment of a communications system that is capable of utilizing the method disclosed herein;.” ). 

Claims 9-13 and 22-25 are rejected base on rationale provided for claims 2-7.
                                                                                                                                                                                

Allowable Subject Matter
Claim 7 and 14  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form (all independent claims) including all of the limitations of the base claim and any intervening claims.
Claims 7 is a dependent of 5 which is dependent of 4.  So claims 7 into 5 into 4 into all independent claims would make independent claims allowable.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122(571)270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449       

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449